Citation Nr: 1500902	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-46 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic otitis media with flaking cerumen.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for hearing loss.

4.  Entitlement to an initial compensable rating for hemorrhoids from October 14, 1994, and in excess of 10 percent from April 8, 2003.  

5.  Entitlement to an increased rating for herniated nucleus pulposus, L5-S1, with chronic strain, currently evaluated as 40 percent disabling.  

6.  Entitlement to an increased rating for right patellofemoral chondromalacia and synovitis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for a gastric ulcer disability, currently evaluated as 10 percent disabling.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The appellant served on active duty from July 1990 to November 1990, and from December 1990 to June 1991.  These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board previously reviewed this Veteran's case several times, most recently in June 2012, at which point the 8 issues now on appeal were remanded for a hearing.  The Board summarized the complex procedural history of the case in the introduction to its June 2012 remand, and it is incorporated by reference herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

  The Veteran testified before two different Veterans Law Judges, in December 2011 and August 2012, regarding the same or intertwined issues on appeal.  As such, the Board offered him the opportunity to testify before a third judge, who would be assigned to the panel of judges to decide the appeal.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2014).  

The Veteran responded in November 2014 (contained in VBMS) that he desires a videoconference hearing before a third judge at the RO.  Videoconference hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference from the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

